Title: To Thomas Jefferson from George Jefferson, 12 October 1804
From: Jefferson, George
To: Jefferson, Thomas


               
                  
                     Dear Sir
                  
                  Richmond 12th. Octr. 1804.
               
               I inclose you Capt. Wingets receipt for 1100 bushels of Coal, being so near the quantity you want, that we thought it best not to wait for a Vessel that would carry exactly what you require.
               Heth & N. inform me it is taken away from the yard as fast as they can get it down—which causes that now sent to be not so large as usual; as they have but very little out of which to choose.
               I am Dear Sir Your Very humble servt.
               
                  
                     Geo. Jefferson
                  
               
            